Citation Nr: 9916456	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-10 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
September 1945. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In October 1998, the 
Board denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder and remanded 
his claim of entitlement to service connection for bilateral 
hearing loss to the RO for further evidentiary development.

In the May 1999 informal hearing presentation, the veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  The Board refers this matter to the 
RO for further development and adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. Bilateral hearing loss is attributable to exposure to 
acoustic trauma experienced during combat in active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  The veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The veteran has 
complained of a hearing loss that he alleges began in 
service, he is competent to state that he has had decreased 
hearing since that time and he has a current diagnosis of 
bilateral hearing loss.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board is also satisfied that all 
relevant facts have been properly developed and, to that end, 
in October 1998, it remanded the veteran's claim to afford 
him the opportunity to submit additional medical records.  
Some new evidence was received and associated with the claims 
file and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual Background

A review of the veteran's service medical records does not 
show any complaints or findings of bilateral hearing loss 
during his period of active service.  In addition, the 
veteran's October 1941 entrance examination report shows that 
his hearing was 20/20, bilaterally, when he entered on active 
duty and he was found qualified for active service.  At 
separation, in September 1945, the veteran's hearing was 
reported as 15/15, bilaterally, on whispered voice tests.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his military occupational specialty in service 
was light machine gunner and that the battles and campaigns 
in which he served included Central Europe, Ardennes, 
Rhineland and Aleutian Islands.  His decorations and 
citations include the Combat Infantryman Badge and four 
Bronze Stars for the previously mentioned campaigns.

Post service, according to a July 1995 VA Cumulative 
Audiologic Record, VA audiogram findings dated in June 1990, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
60
-
80
LEFT
55
40
50
         
-
65

That record further indicates that the veteran was privately 
evaluated in January 1995 and told there was concern about a 
growth in his right ear.  The veteran provided the VA 
examiner with audio test results of the private evaluation.  
Audiogram findings, dated January 1995, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
70
-
80
LEFT
45
40
60
         
-
70

When examined by VA in July 1995, the veteran, who was 75 
years old, underwent audiologic testing.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
-
85
LEFT
45
40
55
         
-
80

The VA audiologist said the veteran demonstrated a bilateral, 
fairly symmetrical sensorineural hearing loss and that test 
findings were consistent with those obtained by VA in June 
1990.  The veteran's speech discrimination scores had 
worsened markedly and he was referred for an ear, nose and 
throat evaluation.  According to the VA ENT consultation 
report, the veteran complained of decreased hearing for 
several years and intermittent vertigo with rapid head 
movement.  Moderate to severe sensorineural hearing loss was 
diagnosed with very poor speech discrimination and abnormal 
acoustic reflexes.

In a July 1996 written statement, the veteran said he 
believed he had a hearing loss when discharged from service.  
He asserted that his bilateral hearing loss was due to his 
exposure to constant explosions during World War II.

The veteran underwent VA audiologic and audio-ear disease 
examinations in October 1996 and complained of decreased 
hearing, intermittent and constant tinnitus since the 1940s.  
He gave a history of military noise exposure; no other 
significant medical history was reported.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
70
75
LEFT
50
55
60
       
70 
75

Speech recognition on the Maryland CNC word list was 4 
percent in the veteran's right ear and 16 percent in his left 
ear.  The VA audiologist noted that the veteran had extremely 
poor speech recognition, bilaterally.  Diagnoses were 
bilateral neurosensory hearing loss; and tinnitus dating back 
to the 1940s.

According to a February 1998 private audiometric case history 
record, the veteran was tested for hearing aids.  Audiogram 
findings, in pure tone thresholds, in decibels, were 
apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
95
100
110
LEFT
50
55
65
       
80 
85

Speech recognition was 64 percent in the veteran's left ear 
and 4 percent in his right ear.  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the case of sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991), 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994); 
see also Arms v. West, No. 96-121 (U.S. Vet. App. Feb. 11, 
1999).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question that must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds. at 110-111 (1998)).  See 
also 38 C.F.R. § 3.385.  

The veteran has contended that service connection should be 
granted for bilateral defective hearing.  He described 
exposure to acoustic trauma from loud combat noise and 
explosions during his service in World War II and said he had 
experienced tinnitus since the mid-1940s.  When examined by 
VA in 1996, the veteran gave a history of acoustic trauma in 
service.  The examining physicians did not find that the 
veteran's current bilateral hearing loss and tinnitus were 
inconsistent with this history.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the VA examination, the veteran reported a 
history of significant noise exposure to loud combat type 
noise while serving in World War II.  His service records 
corroborate his participation in combat-related campaigns in 
World War II.  Accordingly, the Board finds that the veteran 
has established the existence of in- service noise exposure 
consistent with the conditions of combat under 38 U.S.C.A. § 
1154(b); see also Peters v. Brown, 6 Vet. App. 540 (1994).  
In 1996, VA examiners diagnosed the veteran with bilateral 
sensorineural hearing loss and with tinnitus since the 
1940's.  Resolving the benefit of the doubt in the veteran's 
favor, service connection is established for bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.385.


ORDER

Service connection for bilateral defective hearing and 
tinnitus is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

